DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to an apparatus of a fluid consuming asset, classified in F16K 31/26.
II. Claim 20, drawn to a method of regulating flow into a fluid consuming asset, classified in B67D 7/78.
The inventions are independent or distinct, each from the other because:
Inventions of Groups I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as preventing fluid from passing through the float probe.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
the inventions, species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the inventions, species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the inventions, species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Masood Anjom on 2/22/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation of “wherein the outlets are disposed radially along an outer surface of the upper assembly” is indefinite.  Claim 1 introduces “one or 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herlihy (US 2009/0139581).
Regarding claim 1, Herlihy discloses a float probe (Fig. 6 embodiment) configured to regulate fluid flow into a fluid container comprising: an upper assembly (19) having one or more outlets (15); a plurality of rods (25) extending from the upper assembly to a lower assembly (27), wherein the rods have a first distal end (the top end attached to 25) and a second distal end (the bottom end attached to 27); wherein the 
Regarding claim 3, Herlihy further discloses the float probe of claim 1, further comprising a nipple (47) disposed on the float assembly, wherein the nipple is disposed at a first distal end (the top end of 21) of the float assembly and is operable to prevent fluid flow out of the outlets when the float assembly is in the first position (see how when the float assembly is raised, 47 will abut 45 to ensure 23 is raised to close 15).
Regarding claim 4, Herlihy further discloses the float probe of claim 3, wherein the nipple is removably coupled to the float assembly. (para. [0047]; Fig. 6)
Regarding claim 5, Herlihy further discloses the float probe of claim 1, wherein the upper assembly is coupled to a hydraulic connector (the portion of 11 disposed around 13).
Regarding claim 7, Herlihy further discloses the float probe of claim 1, wherein the outlets (for the purposes of this claim, the outlets are interpreted as the openings between each bolt that connects 17 to 19) are disposed radially along an outer surface of the upper assembly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herlihy in view of Gilmer (US 8,944,088).
Regarding claim 2, Herlihy discloses all of the limitations of claim 1, as applied above, but fails to disclose one or more grooves.
Gilmer teaches an assembly (132) that comprises one or more grooves (178) extending along an outer surface thereof and wherein each rod (176) is disposed in a corresponding groove (Fig. 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the float assembly of Herlihy to include grooves to interface with corresponding rods as taught by Gilmer to assist in guiding the assembly from the open position to the closed position, as the assembly slides along the guide rod. (Col. 6, lines 12-20)
6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herlihy in view of Lowery (US 2,756,767).
Regarding claim 6, Herlihy discloses all of the limitations of claim 4, as applied above, and further discloses wherein a connection (see the clamp which couples 19 and 11) couples the upper assembly to the hydraulic connector, but fails to disclose the connection is a threaded connection.
Lowery teaches a threaded connection (see the threaded connection between 22 and 23) that couples the upper assembly (23) to the hydraulic connector (22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the connection of Herlihy to be a threaded connection as taught by Lowery since this is seen as combining prior art elements (threaded connections) according to known methods (connecting two parts together via a threaded connection) to yield predictable results.  The motivation for doing so is to provide a secure connection which can be easily opening by the user when desired.

Allowable Subject Matter
Claims 8-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J GRAY/Examiner, Art Unit 3753